                   Case 19-12220-KBO            Doc 51      Filed 10/28/19        Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                         Chapter 11

    YUETING JIA,1                                                  Case No. 19-12220 (KBO)

                        Debtor.


                   NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

             PLEASE TAKE NOTICE that, pursuant to Rules 2002 and 9010(b) of the Federal Rules

of Bankruptcy Procedures (the “Bankruptcy Rules”), the undersigned counsel enter their

appearance as proposed counsel for the Official Committee of Unsecured Creditors in the above-

captioned case (the “Committee”) and request that all notices and other papers filed or served in

the above-captioned case be served upon the following attorneys:

Jeffrey D. Prol, Esq.                                         Christopher M. Samis (No. 4909)
Andrew D. Behlmann, Esq.                                      L. Katherine Good (No. 5101)
Jeremy D. Merkin, Esq.                                        Aaron H. Stulman (No. 5807)
LOWENSTEIN SANDLER LLP                                        POTTER ANDERSON & CORROON LLP
One Lowenstein Drive                                          1313 N. Market Street, 6th Floor
Roseland, New Jersey 07068                                    Wilmington, Delaware 19801-3700
Telephone: (973) 597-2500                                     Telephone: (302) 984-6000
Facsimile: (973) 597-2400                                     Facsimile: (302) 658-1192
Email: jprol@lowenstein.com                                   Email: csamis@potteranderson.com
        abehlmann@lowenstein.com                                      kgood@potteranderson.com
        jmerkin@lowenstein.com                                        astulman@potteranderson.com


             PLEASE TAKE FURTHER NOTICE that, pursuant to 11 U.S.C. § 1109(b), the

foregoing request includes not only the notices and papers referred to in the Bankruptcy Rules

specified above, but also includes, without limitation, any notice, application, complaint, demand,

motion, petition, pleading, or request, whether formal or informal, written or oral, and whether


1
 The last four digits of the Debtor’s federal tax identification number is 8972. The Debtor’s mailing address is 91
Marguerite Drive, Rancho Palos Verdes, CA 90275.


IMPAC 6455491v.1
                   Case 19-12220-KBO      Doc 51      Filed 10/28/19     Page 2 of 3



transmitted or conveyed by mail, delivery, telephone, electronic filing, facsimile, or otherwise filed

or made with regard to the referenced case and proceedings herein.

        PLEASE TAKE FURTHER NOTICE that filing of this Notice of Appearance and

Request for Notices shall not be deemed or construed to constitute a waiver of any substantive or

procedural right of the Committee including, without limitation: (i) the right to have final orders

in non-core matters entered only after de novo review by the United States District Court for the

District of Delaware (the “District Court”), (ii) the right to trial by jury in any proceeding related

to this case or any case, controversy, or proceeding related to this case, (iii) the right to have the

District Court withdraw the reference in any matter subject to mandatory or discretionary

withdrawal, (iv) the right to have any matter in which this Court, absent consent of the parties,

cannot enter final orders or judgments consistent with Article III of the United States Constitution

heard by the District Court; or (v) any other rights, claims, actions, defenses, setoffs, or

recoupments to which the Committee is or may be entitled, in law or in equity, all of which rights,

claims, actions, defenses, setoffs and recoupments are expressly reserved. Unless and until the

Committee expressly states otherwise, the Committee does not consent to the entry of final orders

or judgments by this Court if it is determined that this Court, absent consent of the parties, cannot

enter final orders or judgments consistent with Article III of the United States Constitution.



                            (Remainder of page intentionally left blank)




                                                  2

IMPAC 6455491v.1
                   Case 19-12220-KBO   Doc 51   Filed 10/28/19    Page 3 of 3



Dated: October 28, 2019                 Respectfully submitted,
       Wilmington, Delaware

                                        /s/ Christopher M. Samis
                                        Christopher M. Samis (No. 4909)
                                        L. Katherine Good (No. 5101)
                                        Aaron H. Stulman (No. 5807)
                                        POTTER ANDERSON & CORROON LLP
                                        1313 N. Market Street, 6th Floor
                                        Wilmington, Delaware 19801-3700
                                        Telephone: (302) 984-6000
                                        Facsimile: (302) 658-1192
                                        Email: csamis@potteranderson.com
                                                 kgood@potteranderson.com
                                                 astulman@potteranderson.com

                                           – and –

                                        Jeffrey D. Prol, Esq.
                                        Andrew D. Behlmann, Esq.
                                        Jeremy D. Merkin, Esq.
                                        LOWENSTEIN SANDLER LLP
                                        One Lowenstein Drive
                                        Roseland, New Jersey 07068
                                        Telephone: (973) 597-2500
                                        Facsimile: (973) 597-2400
                                        Email: jprol@lowenstein.com
                                                abehlmann@lowenstein.com
                                                jmerkin@lowenstein.com

                                        Proposed Counsel for the Official Committee of
                                        Unsecured Creditors




                                            3

IMPAC 6455491v.1
